Exhibit 10.5

 

Execution Copy

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This Patent and Trademark Security Agreement (this “Agreement”), dated as of
April 8, 2020, is made by and between BLONDER TONGUE LABORATORIES, INC., a
Delaware corporation (together with its successors and permitted assigns,
“Parent”), R. L. DRAKE HOLDINGS, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Drake”), and Robert J.
Pallé, an individual, as agent for the Lenders (as defined in the Loan Agreement
(as hereinafter defined)) (in such capacity, “Agent”; and together with the
Lenders, collectively, the “Secured Party”). Each of Parent and Drake are
individually and collectively referred to herein as “Debtor”.

 

Recitals

 

Parent, the Secured Party and certain other parties are parties to a Senior
Subordinated Convertible Loan and Security Agreement, dated as of even date
herewith (as the same may hereafter be amended, supplemented or restated from
time to time, the “Loan Agreement”) setting forth the terms on which the Secured
Party may now or hereafter extend credit to or for the account of Debtor.

 

As a condition to extending credit to or for the account of Debtor, the Secured
Party has required the execution and delivery of this Agreement by Debtor.

 

ACCORDINGLY, in consideration of the mutual covenants contained in the Loan
Documents and herein, the parties hereby agree as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement. In addition, the
following terms have the meanings set forth below:

 

“Lien” means, with respect to any Collateral, any lien, encumbrance, adverse
right or claim or deemed trust, or security interest of any kind.

 

“Obligations” means each and every debt, liability and obligation of every type
and description arising under or in connection with any Loan Document (as
defined in the Loan Agreement) which Debtor may now or at any time hereafter owe
to the Secured Party, whether such debt, liability or obligation now exists or
is hereafter created or incurred and whether it is or may be direct or indirect,
due or to become due, absolute or contingent, primary or secondary, liquidated
or unliquidated, independent, joint, several or joint and several, and including
specifically, but not limited to, the Lender Indebtedness (as defined in the
Loan Agreement).

 

“Patents” means all of Debtor’s right, title and interest in and to patents or
applications for patents, fees or royalties with respect to each, and including
without limitation the right to sue for past infringement and damages therefor,
and licenses thereunder, all as presently existing or hereafter arising or
acquired, including without limitation the patents listed on Exhibit A.

 

“Permitted Liens” means as applicable to the particular Collateral, (i)
“Permitted Liens”, as defined in the MidCap Credit Agreement, and (ii) Liens in
favor of MidCap.

 

“Security Interest” has the meaning given in Section 2.

 

“Trademarks” means all of Debtor’s right, title and interest in and to:
(i) trademarks, service marks, collective membership marks, registrations and
applications for registration for each, and the respective goodwill associated
with each, (ii) licenses, fees or royalties with respect to each, (iii) the
right to sue for past, present and future infringement, dilution and damages
therefor, (iv) and licenses thereunder, all as presently existing or hereafter
arising or acquired, including, without limitation, the marks listed on Exhibit
B.

  

 

 

 

2. Security Interest. Debtor hereby irrevocably pledges and assigns to, and
grants to Agent, on behalf of Lenders, a security interest (the “Security
Interest”) with power of sale to the extent permitted by law, in the Patents and
in the Trademarks to secure payment of the Obligations. As set forth in the Loan
Agreement, the Security Interest is coupled with a security interest in
substantially all of the personal property of Debtor. This Agreement grants only
the Security Interest herein described, is not intended to and does not affect
any present transfer of title of any trademark registration or application and
makes no assignment and grants no right to assign or perform any other action
with respect to any intent to use trademark application, unless such action is
permitted under 15 U.S.C. § 1060.

 

3. Representations, Warranties and Agreements. Debtor represents, warrants and
agrees as follows:

 

(a) Existence; Authority. Debtor is a limited liability company or corporation,
as applicable, duly organized, validly existing and in good standing under the
laws of its state of formation or incorporation, and this Agreement has been
duly and validly authorized by all necessary organizational action on the part
of Debtor.

 

(b) Patents. Exhibit A accurately lists all Patents owned or controlled by
Debtor as of the date hereof, or to which Debtor has a right as of the date
hereof to have assigned to it, and accurately reflects the existence and status
of applications and letters patent pertaining to the Patents as of the date
hereof. If after the date hereof, Debtor owns, controls or has a right to have
assigned to it any Patents not listed on Exhibit A, or if Exhibit A ceases to
accurately reflect the existence and status of applications and letters patent
pertaining to the Patents, then Debtor shall within 60 days provide written
notice to Agent, on behalf of Lenders, with a replacement Exhibit A, which upon
acceptance by Agent shall become part of this Agreement.

 

(c) Trademarks. Exhibit B accurately lists all Trademarks owned or controlled by
Debtor as of the date hereof and accurately reflects the existence and status of
Trademarks and all applications and registrations pertaining thereto as of the
date hereof; provided, however, that Exhibit B need not list common law marks
(i.e., Trademarks for which there are no applications or registrations) which
are not material to the business(es) of Debtor or any affiliate (as such term is
defined in the Loan Agreement and hereinafter referred to as “Affiliate”). If
after the date hereof, Debtor owns or controls any Trademarks not listed on
Exhibit B (other than common law marks which are not material to Debtor’s or any
Affiliate’s business(es)), or if Exhibit B ceases to accurately reflect the
existence and status of applications and registrations pertaining to the
Trademarks, then Debtor shall promptly provide written notice to Agent, on
behalf of Lenders, with a replacement Exhibit B, which upon acceptance by Agent
shall become part of this Agreement.

 

(d) Affiliates. As of the date hereof, no Affiliate owns, controls, or has a
right to have assigned to it any items that would, if such item were owned by
Debtor, constitute Patents or Trademarks. If after the date hereof any Affiliate
owns, controls, or has a right to have assigned to it any such items, then
Debtor shall promptly either: (i) cause such Affiliate to assign all of its
rights in such item(s) to Debtor; or (ii) notify Agent, on behalf of Lenders, of
such item(s) and cause such Affiliate to execute and deliver to Agent a patent
and trademark security agreement substantially in the form of this Agreement.

 

(e) Title. Debtor has absolute title to each Patent and each Trademark listed on
Exhibits A and B, free and clear of all Liens except Permitted Liens. Debtor
(i) will have, at the time Debtor acquires any rights in Patents or Trademarks
hereafter arising, absolute title to each such Patent or Trademark free and
clear of all Liens except Permitted Liens, and (ii) will keep all Patents and
Trademarks free and clear of all Liens except Permitted Liens.

  

2

 

 

(f) No Sale. Except as permitted in the Loan Agreement, Debtor will not assign,
transfer, encumber or otherwise dispose of the Patents or Trademarks, or any
interest therein, without Agent’s prior written consent.

 

(g) Defense. Debtor will, at its own expense and using commercially reasonable
efforts, protect and defend the Patents and Trademarks against all claims or
demands of all Persons other than those holding Permitted Liens.

 

(h) Maintenance. Debtor will at its own expense maintain the Patents and the
Trademarks to the extent reasonably advisable in its business including, but not
limited to, filing all applications to obtain letters patent or trademark
registrations and all affidavits, maintenance fees, annuities, and renewals
possible with respect to letters patent, trademark registrations and
applications therefor. Debtor covenants that it will not abandon nor fail to pay
any maintenance fee or annuity due and payable on any Patent or Trademark, nor
fail to file any required affidavit or renewal in support thereof, without first
providing Agent, on behalf of Lenders: (i) sufficient written notice, of at
least 30 days, to allow Agent, on behalf of Lenders, to timely pay any such
maintenance fees or annuities which may become due on any Patents or Trademarks,
or to file any affidavit or renewal with respect thereto, and (ii) a separate
written power of attorney or other authorization to pay such maintenance fees or
annuities, or to file such affidavit or renewal, should such be necessary or
desirable.

 

(i) Agent’s Right to Take Action. If Debtor fails to perform or observe any of
its covenants or agreements set forth in this Section 3, and if such failure
continues for a period of ten (10) calendar days after Agent gives Debtor
written notice thereof (or, in the case of the agreements contained in
subsection (h), immediately upon the occurrence of such failure, without notice
or lapse of time), or if Debtor notifies Agent that it intends to abandon a
Patent or Trademark, Agent may (but need not) perform or observe such covenant
or agreement or take steps to prevent such intended abandonment on behalf and in
the name, place and stead of Debtor (or, at Agent’s option, in Agent’s own name
on behalf of Lenders) and may (but need not) take any and all other actions
which Agent, on behalf of Lenders, may reasonably deem necessary to cure or
correct such failure or prevent such intended abandonment.

 

(j) Costs and Expenses. Except to the extent that the effect of such payment
would be to render any loan or forbearance of money usurious or otherwise
illegal under any applicable law, Debtor shall pay Agent, for the benefit of
Lenders, on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by the Secured
Party in connection with or as a result of Agent’s taking action under
subsection (i) or exercising its rights under Section 6, together with interest
thereon from the date expended or incurred by the Secured Party at the Default
Rate.

 

(k) Power of Attorney. To facilitate Agent’s taking action under subsection (i)
and exercising its rights under Section 6, Debtor hereby irrevocably appoints
(which appointment is coupled with an interest) Agent, on behalf of Lenders, or
its delegate, as the attorney-in-fact of Debtor with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file, in the name and on behalf of Debtor, any and all instruments,
documents, applications, financing statements, and other agreements and writings
required to be obtained, executed, delivered or endorsed by Debtor under this
Section 3, or, necessary for Agent, on behalf of Lenders, after an Event of
Default, to enforce or use the Patents or Trademarks or to grant or issue any
exclusive or non-exclusive license under the Patents or Trademarks to any third
party, or to sell, assign, transfer, pledge, encumber or otherwise transfer
title in or dispose of the Patents or Trademarks to any third party. Debtor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted herein shall terminate upon the
termination of the Loan Agreement as provided therein and the payment and
performance of all Obligations.

 

4. Debtor’s Use of the Patents and Trademarks. Debtor shall be permitted to
control and manage the Patents and Trademarks, including the right to exclude
others from making, using or selling items covered by the Patents and Trademarks
and any licenses thereunder, in the same manner and with the same effect as if
this Agreement had not been entered into, so long as no Event of Default exists.

  

3

 

 

5. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (a) an
Event of Default, as defined in the Loan Agreement, shall exist; or (b) Debtor
shall fail promptly to observe or perform any covenant or agreement herein
binding on it; or (c) any of the representations or warranties contained in
Section 3 shall prove to have been incorrect in any material respect when made.

 

6. Remedies. While an Event of Default exists, subject to the terms of Section
3(i) to the extent applicable, Agent, on behalf of Lenders, may, at its option,
take any or all of the following actions:

 

(a) Agent may exercise any or all remedies available under the Loan Agreement.

 

(b) Agent may sell, assign, transfer, pledge, encumber or otherwise dispose of
the Patents and Trademarks.

 

(c) Agent may enforce the Patents and Trademarks and any licenses thereunder,
and if Agent shall commence any suit for such enforcement, Debtor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents required by Agent in aid of such enforcement.

 

7. Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by the Secured Party. A waiver signed by the Secured Party shall
be effective only in the specific instance and for the specific purpose given.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any of the Secured Party’s rights or remedies. All rights and remedies of Agent,
on behalf of Lenders, shall be cumulative and may be exercised singularly or
concurrently, at Agent’s option, and the exercise or enforcement of any one such
right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. All notices to be given to Debtor under this Agreement
shall be given in the manner and with the effect provided in the Loan Agreement.
Agent shall not be obligated to preserve any rights Debtor may have against
prior parties, to realize on the Patents and Trademarks at all or in any
particular manner or order, or to apply any cash proceeds of Patents and
Trademarks in any particular order of application. This Agreement shall be
binding upon and inure to the benefit of Debtor and the Secured Party and their
respective participants, successors and assigns and shall take effect when
signed by Debtor and delivered to Agent, and Debtor waives notice of the Agent’s
acceptance hereof. Agent may execute this Agreement if appropriate for the
purpose of filing, but the failure of Agent to execute this Agreement shall not
affect or impair the validity or effectiveness of this Agreement. This Agreement
or any financing statement signed by Debtor may be transmitted by facsimile
machine or by electronic mail in portable document format (“pdf”) and signatures
appearing on faxed instruments and/or electronic mail instruments shall be
treated as original signatures. Any party delivering an executed counterpart of
this Agreement or any financing statement signed by Debtor by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect
hereof. This Agreement shall be governed by the internal law of the State of
Delaware without regard to conflicts of law provisions. The Debtor hereby
consents to the exclusive jurisdiction of any state or federal court located
within the State of New Jersey, and irrevocably agrees that subject to Agent’s
election, all actions or proceedings relating to the Loan Documents or the
transactions contemplated hereunder shall be litigated in such courts and Debtor
waives any objection which it may have based on lack of personal jurisdiction,
improper venue or forum non-conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon them and
consent that all such service of process be made by mail or messenger directed
to it as the address set forth in the Loan Agreement. If any provision or
application of this Agreement is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications which can be given effect and this Agreement shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation and payment of the Obligations.

 

[CONTINUED ON THE FOLLOWING PAGE]

  

4

 

 

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed this Patent and Trademark Security
Agreement as of the date written above.

 

  DEBTOR:       BLONDER TONGUE LABORATORIES, INC.       By:     Name: Eric
Skolnik   Title: Senior Vice President and Chief Financial Officer       R. L.
DRAKE HOLDINGS, LLC       By:                         Name: Eric Skolnik  
Title: Senior Vice President and Chief Financial Officer

   

 [Signature Page to Patent and Trademark Security Agreement]

 

 

 

  AGENT, ON BEHALF OF THE SECURED PARTY:           ROBERT J. PALLÉ, as Agent

 

 [Signature Page to Patent and Trademark Security Agreement]

 

 

 

EXHIBIT A

 

ISSUED PATENTS

 

None.

  

PENDING PATENT APPLICATIONS

   

Country   App No Filing Date   Title   Publication
Date   Publication No. PCT   PCT/US2017/055342
10/5/2017   International Networking Modules for Display Systems   4/11/2019  
WO 2019/070283A1 USA   15/722,643
10/2/2017   Enterprise Content Gateway   10/4/2018   US20180288829 Australia  
2017407363
10/2/2019   Enterprise Content Gateway       AU2017407363 Canada   3058156
9/26/2019   Enterprise Content Gateway       CA3058156 EPO   17903385.7
10/23/2019   Enterprise Content Gateway   2/5/2020   EP3602314 USA   16/580,180
9/24/2019   Networking Modules for Display Systems   1/16/2020   US2020/0021874

 

PATENT LICENSES

   

The following are the patent licenses which Parent is a party:

  

Licensor   Description Moonbeam LLC   Patent Purchase Agreement (with license
back to Blonder Tongue) CableLabs   CableCARD Software Keys Dolby Laboratories
Licensing Corp   Dolby Trademark Digital Content Protection   HDCP License
Agreement Digital Transmission Licensing Admin   DTCP license HDMI   HDMI LG
Electronics   Pro:Idiom content protection Motion Picture Experts Group   MPEG-2
Systems Patent Portfolio License Via Licensing Corporation   AAC Patent License
Agreement ViXS   Development Kit License Agreement; Technical Support Agreement
Commsonic LTD   Developer License Agreement Verimatrix   Master Integration
Agreement Broadcom   Software License Agreement RDK Management  

Software License Agreement

 

Miscellaneous shrink wrap software licenses

  

The Company also from time to time licenses technology from third parties that
may not be subject to an underlying patent, but rather constitutes trade secret
information of the licensor.

  

The following are the patent licenses which R. L. Drake Holdings, LLC (“Drake”)
is a party:

  

ATSC Patent Portfolio License dated April 30, 2008 by and between MPEG LA, LLC
(as licensor) and Drake (as licensee) and the ATSC non-assert document offered
on behalf of Zenith Electronics dated April 13, 2010.

 

AVC Patent Portfolio License dated April 30, 2008 by and between MPEG LA, LLC
(as licensor) and Drake (as licensee).

 

MPEG-2 Patent Portfolio License dated September 14, 2009 by and between MPEG LA,
LLC (as licensor) and Drake (as licensee).

 

DFAST Technology License Agreement for Non-Portable (Cable Operator-Purchased)
Devices) dated July 20, 2009 by and between Cable Television Laboratories, Inc.
(as licensor) and Drake (as licensee).

 

Dolby Laboratories System License Agreement dated May 28, 2009 by and between
Dolby Laboratories Licensing Corporation (as licensor) and Drake (as licensee).

  

 

 

 

EXHIBIT B

 

UNITED STATES ISSUED TRADEMARKS, SERVICE MARKS

AND COLLECTIVE MEMBERSHIP MARKS

REGISTRATIONS

I.PARENT

 

None.

 

II.DRAKE

 

None.

 


COUNTRY  
MARK  
SERIAL NO.   REG. DATE/
REG. NO. USA   DRAKE   76604375   09/20/2005 / 2996788 Italy       349,155    
France       1406111     Switzerland       P288,683     Norway       101980    
Lebanon       68262     Bahrain       Tm17974     Canada       TMA318883    

 

APPLICATIONS

None.

 

COLLECTIVE MEMBERSHIP MARKS

 

None.

  

 

 

 

UNREGISTERED MARKS

 

I.PARENT

 

Mark   Description “BLONDER TONGUE” (block letters)   Company logo “BT” (with
design)   Company logo BIDA   Distribution amplifiers or “Broadband Indoor
Distribution Amplifier”; 1986 AP   AP series Agile heterodyne Processors; 1992
AM   Agile audio/video Modulator; 1992 MICM   Channelized Audio/Video Modulator;
1996 ACA   Distribution amplifiers or “Apartment Complex Amplifier”; 1986 NeXgen
Gateway   Enterprise Content Gateway NXG   Abbreviation for NeXgen Gateway BT
Cryptolink   Encryption Module for IP Decoding Cryptolink   Encryption Module
for IP Decoding Clearview   Transcoder NXG-View   Blade to oversee all working
blades for the NeXgen Gateway NXG-BTCRYPT   Provides AES-128 Encryption

 

II.DRAKE

 

Mark   Description “R. L. Drake”   Company logo “Drake”   Company logo
Trailblazer   Transmitters, receivers, fiber optic broadband links; 2000 Drake
Canada   Fiber optic telecommunications line; 2000 Drake Digital   Distribution
amplifiers or “Broadband Indoor Distribution Amplifier”; 1986

  

 

 



 

